Citation Nr: 0918513	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from August 1980 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision that, 
in pertinent part, denied an increase in a 30 percent rating 
for bilateral pes planus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA podiatry examination in 
March 2005.  The diagnoses included pes planus, bilateral, 
severe, with chronic pain.  

The Board notes that the Veteran has received treatment for 
his bilateral pes planus subsequent to the March 2005 VA 
podiatry examination.  For example, an August 2005 VA 
computed tomography scan report noted that the Veteran had 
significant pes planovalgus deformity with questionable 
integrity of the calcaneo cuboid, talonavicular, and subtalar 
ankle joints of the bilateral feet.  The impression was 
multi-joint osteoarthritic changes as described that were 
most severe in the talonavicular joints, bilaterally.  

A December 2005 VA podiatry treatment entry noted that the 
Veteran was treated for bilateral pes planus deformities.  
The examiner reported that the Veteran had weakened posterior 
tibial tendon muscle strength that was worse on the right 
side.  The examiner stated that the Veteran had significant 
pes planus deformities and that he had a too-many-toes sign, 
bilaterally.  The examiner indicated that the Veteran's 
bilateral heels were everted on the resting calcaneal stance 
position and that the Veteran could not perform the single or 
double heel rise.  It was noted that the Veteran had a 
negative Hubscher maneuver which indicated that there was a 
more rigid deformity.  The examiner reported that there was 
tenderness of the posterior aspect of the medial malleolus 
and posterior tibial tendon as well as lateral to the 
posterior tibial tendons.  The examiner stated that the 
Veteran also had minimal tenderness in the sinus tarsi that 
was significant on the last visit.  The examiner related that 
the Veteran had limited subtalar joint and talonavicular 
joint range of motion.  The assessment was rigid pes planus 
deformity, bilaterally, secondary to posterior tibial tendon 
dysfunction.  The examiner commented that the Veteran did 
have a rigid deformity and that she explained the surgical 
versus conservative options to him.  

In an October 2006 statement, the Veteran reported that 
through computed tomography scans and X-rays, etc., at a VA 
facility, it had been determined that his increase in pain 
with mobility was caused by the worsening of his pes planus 
condition.  Additionally, in an April 2009 informal hearing 
presentation, the Veteran representative specifically 
requested that the Veteran be afforded a new examination.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected bilateral pes 
planus in over four years.  Additionally, the record clearly 
raises a question as to the current severity of his service-
connected bilateral pes planus.  Therefore, the Board finds 
that a current examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the claims file contains no record of 
any treatment (VA or private) for bilateral pes planus since 
February 2006.  Prior to the examination, any outstanding 
records of pertinent treatment should be obtained and added 
to the record.  

Finally, the Board finds that the Veteran was not provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the Veteran with 
corrective VCAA notice that is compliant 
with the requirements of Vazquez-Flores v. 
Peak, cited above.  

2.  Ask the Veteran to identify all 
medical providers who have treated him for 
right and left foot problems since 
February 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since February 2006 should be 
obtained.  

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
bilateral pes planus.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the Veteran's 
bilateral pes planus should be reported in 
detail, including all information 
necessary for rating the condition under 
Diagnostic Code 5276.  

4.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 30 
percent rating for bilateral pes planus.  
If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

